              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 1 of 10



                                                                     The Honorable Benjamin H. Settle
 1

 2

 3

 4

 5

 6

 7

 8
 9
                                 UNITED STATES DISTRICT COURT
10                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
11

12          STEAKHOUSE SEATTLE, LLC et al.,                    CASE NO. 3:18-CV-05751-BHS
13                                                             STIPULATED
                                    Plaintiff,                 PROTECTIVE ORDER
14
                    v.
15
            UNITED STATES,
16
                                    Defendant.
17

18
     1.     PURPOSES AND LIMITATIONS
19
            Discovery in this action is likely to involve production of confidential, proprietary, or
20
     private information for which special protection may be warranted. Accordingly, the parties hereby
21
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
22
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
23
     protection on all disclosures or responses to discovery, the protection it affords from public
24
     disclosure and use extends only to the limited information or items that are entitled to confidential
25

26
     STIPULATED PROTECTIVE ORDER - 1                                         UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                              700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 2 of 10




 1 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2 confidential information under seal.

 3 2.       “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5 produced or otherwise exchanged, or any other material that a party believes in good faith contains

 6 legally protectable information in accordance with Rule 26(c) of the Federal Rules of Civil

 7 Procedure:

 8              •   Applicable Portions of the Administrative Record Containing Information Exempt
                    From Disclosure Under the Food and Nutrition Act of 2008;
 9
                •   Governmental Records Containing Information Exempt From Disclosure Under the
10
                    Food and Nutrition Act of 2008;
11

12              •   Applicable portions of records prepared in relation to the USDA Investigation of
                    Plaintiff Containing Information Exempt From Disclosure Under the Food and
13                  Nutrition Act of 2008;
14
                •   The identity of the Undercover Investigator at issue in this action;
15

16              •   Portions of Deposition Transcripts Contains Containing Information Exempt From
                    Disclosure Under the Food and Nutrition Act of 2008;
17
                •   Plaintiffs’ Tax Records; and
18

19              •   Any Financial information not publicly filed with any federal or state regulatory
                    authority.
20
     3.     SCOPE
21
            The protections conferred by this agreement cover not only confidential material (as
22
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
23
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
24
     conversations, or presentations by parties or their counsel that might reveal confidential material.
25

26
     STIPULATED PROTECTIVE ORDER - 2                                        UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                             700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 3 of 10




 1          However, the protections conferred by this agreement do not cover information that is in

 2 the public domain or becomes part of the public domain through trial or otherwise.

 3 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 4          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 5 or produced by another party or by a non-party in connection with this case only for prosecuting,

 6 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 7 categories of persons and under the conditions described in this agreement. Confidential material

 8 must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 9 that access is limited to the persons authorized under this agreement.

10          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11 by the court or permitted in writing by the designating party, a receiving party may disclose any

12 confidential material only to:

13                  (a)    the receiving party’s counsel of record in this action, as well as employees

14 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

15                  (b)    the officers, directors, and employees (including in house counsel) of the

16 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

17 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

18 designated thereby making it available only to the receiving party’s counsel of record in this action;

19                  (c)    experts and consultants to whom disclosure is reasonably necessary for this

20 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21                  (d)    the court, court personnel, and court reporters and their staff;

22                  (e)    copy or imaging services retained by counsel to assist in the duplication of

23 confidential material, provided that counsel for the party retaining the copy or imaging service

24 instructs the service not to disclose any confidential material to third parties and to immediately

25 return all originals and copies of any confidential material;

26
     STIPULATED PROTECTIVE ORDER - 3                                        UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                             700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 4 of 10




 1                  (f)     during their depositions, witnesses in the action to whom disclosure is

 2 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 4 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 5 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6 under this agreement;

 7                  (g)     the author or recipient of a document containing the information or a

 8 custodian or other person who otherwise possessed or knew the information.
 9          4.3     Filing Confidential Material. Before filing confidential material or discussing or

10 referencing such material in court filings, the filing party shall confer with the designating party,

11 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

12 remove the confidential designation, whether the document can be redacted, or whether a motion

13 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

14 designating party must identify the basis for sealing the specific confidential information at issue,

15 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

16 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

17 the standards that will be applied when a party seeks permission from the court to file material

18 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

19 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

20 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

21 the strong presumption of public access to the Court’s files.

22 5.       DESIGNATING PROTECTED MATERIAL

23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

24 or non-party that designates information or items for protection under this agreement must take

25 care to limit any such designation to specific material that qualifies under the appropriate

26 standards. The designating party must designate for protection only those parts of material,
     STIPULATED PROTECTIVE ORDER - 4                                         UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                              700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 5 of 10




 1 documents, items, or oral or written communications that qualify, so that other portions of the

 2 material, documents, items, or communications for which protection is not warranted are not swept

 3 unjustifiably within the ambit of this agreement.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 5 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 6 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 7 and burdens on other parties) expose the designating party to sanctions.

 8          If it comes to a designating party’s attention that information or items that it designated for
 9 protection do not qualify for protection, the designating party must promptly notify all other parties

10 that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this

12 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

13 ordered, disclosure or discovery material that qualifies for protection under this agreement must

14 be clearly so designated before or when the material is disclosed or produced.

15                  (a)     Information in documentary form: (e.g., paper or electronic documents and

16 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

17 the designating party must affix the word “CONFIDENTIAL” to each page that contains

18 confidential material. If only a portion or portions of the material on a page qualifies for protection,

19 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

20 markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

22 and any participating non-parties must identify on the record, during the deposition or other pretrial

23 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

24 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

25 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

26
     STIPULATED PROTECTIVE ORDER - 5                                         UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                              700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 6 of 10




 1 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 2 at trial, the issue should be addressed during the pre-trial conference.

 3                  (c)    Other tangible items: the producing party must affix in a prominent place

 4 on the exterior of the container or containers in which the information or item is stored the word

 5 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 6 the producing party, to the extent practicable, shall identify the protected portion(s).

 7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8 designate qualified information or items does not, standing alone, waive the designating party’s
 9 right to secure protection under this agreement for such material. Upon timely correction of a

10 designation, the receiving party must make reasonable efforts to ensure that the material is treated

11 in accordance with the provisions of this agreement.

12 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

14 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

15 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17 challenge a confidentiality designation by electing not to mount a challenge promptly after the

18 original designation is disclosed.

19          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

20 regarding confidential designations without court involvement. Any motion regarding confidential

21 designations or for a protective order must include a certification, in the motion or in a declaration

22 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

23 affected parties in an effort to resolve the dispute without court action. The certification must list

24 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

25 to-face meeting or a telephone conference.

26
     STIPULATED PROTECTIVE ORDER - 6                                          UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                               700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 7 of 10




 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 2 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 3 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 7 the material in question as confidential until the court rules on the challenge.
   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 8        LITIGATION
 9          If a party is served with a subpoena or a court order issued in other litigation that compels
10 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

11 must:

12                  (a)    promptly notify the designating party in writing and include a copy of the
13 subpoena or court order;

14                  (b)    promptly notify in writing the party who caused the subpoena or order to
15 issue in the other litigation that some or all of the material covered by the subpoena or order is

16 subject to this agreement. Such notification shall include a copy of this agreement; and

17                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
18 the designating party whose confidential material may be affected.

19 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
21 material to any person or in any circumstance not authorized under this agreement, the receiving

22 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

23 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

24 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

25 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

26 Bound” that is attached hereto as Exhibit A.
     STIPULATED PROTECTIVE ORDER - 7                                        UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                             700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 8 of 10




 1 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2 MATERIAL

 3          When a producing party gives notice to receiving parties that certain inadvertently

 4 produced material is subject to a claim of privilege or other protection, the obligations of the

 5 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 6 is not intended to modify whatever procedure may be established in an e-discovery order or

 7 agreement that provides for production without prior privilege review. The parties agree to the

 8 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 9 10.      NON TERMINATION AND RETURN OF DOCUMENTS

10          Within 60 days after the termination of this action, including all appeals, each receiving

11 party must either return all confidential material to the producing party, including all copies,

12 extracts and summaries thereof or shall, upon the election of the receiving party, shall shred all

13 such materials.

14          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

15 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

16 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

17 product, even if such materials contain confidential material.

18

19 11.      EFFECT ON DISCOVERY

20          This Stipulated Protective Order shall not enlarge or affect the proper scope of discovery

21 in this action, nor shall this Stipulated Protective Order imply that discovery material designated

22 as Confidential under the terms of this Stipulated Protective Order is properly discoverable,

23 relevant or admissible in this Action or in any other litigation. Nothing in this Stipulated Protective

24 Order shall be interpreted to require disclosure of materials which a party contends are protected

25 from disclosure by the attorney-client privilege, attorney work product doctrine, or any other

26 applicable privilege.
     STIPULATED PROTECTIVE ORDER - 8                                         UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                              700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 9 of 10




 1          The confidentiality obligations imposed by this agreement shall remain in effect until a

 2 designating party agrees otherwise in writing or a court orders otherwise.

 3

 4                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5 DATED: January 30, 2019                                 /s Virginia R. Nicholson, Esq.
                                                           Virginia R. Nicholson, Esq.
 6

 7 DATED: January 30, 2019                                 /s Stewart D. Fried, Esq.
                                                           Stewart D. Fried, Esq.
 8                                                         Attorneys for Plaintiffs
 9

10 DATED: January 30, 2019                                 /s Kristen R. Vogel, Esq.
                                                           Kristen R. Vogel, Esq.
11                                                         Attorney for Defendant
12
            PURSUANT TO STIPULATION, IT IS SO ORDERED
13
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
14
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
15
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
16
     documents, including the attorney-client privilege, attorney work-product protection, or any other
17
     privilege or protection recognized by law.
18

19
            Dated this 31st day of January, 2019.
20

21

22

23
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
24

25

26
     STIPULATED PROTECTIVE ORDER - 9                                        UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                             700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 3:18-cv-05751-BHS Document 20 Filed 01/31/19 Page 10 of 10




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],         of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE ORDER - 10                                     UNITED STATES ATTORNEY
     Case No. 3:18-CV-05751-BHS                                           700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
